—Appeal by the *433defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 1, 2001, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his Sixth Amendment right to confront the witnesses against him was violated when the People were permitted to introduce the rebuttal testimony of a police detective, who stated that the defendant confessed after he was told his accomplice had “given him up and named him in the robbery.” This contention is unpreserved for appellate review (see CPL 470.05 [2]; People v Hughes, 251 AD2d 513 [1998]). In any event, the defendant opened the door to statements made to him by the detectives prior to his confession (see People v Rolland, 284 AD2d 275, 276 [2001]). Moreover, the evidence of the defendant’s guilt was overwhelming. Thus, any error in admitting such testimony was harmless beyond a reasonable doubt (see People v Hamlin, 71 NY2d 750, 759 [1988]; People v Crimmins, 36 NY2d 230 [1975]; People v Ayala, 142 AD2d 147, 171 [1988] affd 75 NY2d 422 [1990]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.P., Smith, Krausman and Rivera, JJ., concur.